DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 06 March 2020. The present application claims 16-35, submitted on 06 March 2020 are pending. Applicants' cancelation of claims 1-15, indicated on 06 March 2020 has been acknowledged.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Annotation “20” illustrated in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petho (U.S. Patent No. 4,958,649).
Regarding claim 16, Petho discloses (see Figure 1 and Figure 2) a device (1; 2) for treating container closures (14) in a beverage bottling plant, which comprises: a transport disk (13) configured to be rotatable about a vertical rotational axis (25) and to transport the container closures (14); and a helical closure guide (15) arranged above the transport disk (13), the closure guide (15) configured to laterally guide the container closures (14), wherein the closure guide (15) comprises a ceiling guide (19) configured to guide the container closures (14) on a side of the container closures (14) that lies opposite the transport disk (see Column 5, line 11-19).
Regarding claim 17, Petho discloses (see Figure 1 and Figure 2) wherein the ceiling guide (19) is adjustable in height (see Column 5, line 11-14).
Regarding claim 18, Petho discloses (see Figure 1 and Figure 2) wherein the transport disk (13) is perforated (see Column 5, line 27-31).
Regarding claim 19, Petho discloses (see Figure 1 and Figure 2) wherein the closure guide (15) is configured such that, in relation to the rotational axis (25), the (14) are transportable from radially in to radially out (see Column 11, line 01-09).
Regarding claim 20, Petho discloses (see Figure 1 and Figure 2) wherein a rotation speed of the transport disk (13) in adjustable (see Column 5, line 04-10).
Regarding claim 21, Petho discloses (see Figure 1 and Figure 2) a housing (3; 4) configured to house the transport disk (13), the closure guide (15), and the ceiling guide (19).	 
Regarding claim 22, Petho discloses (see Figure 1 and Figure 2) a drain (11; 12) arranged on a bottom region of the housing (3; 4), the drain configured to drain off particles or liquids into an isolator adjoining the device (see Column 4, line 15-19).
Regarding claim 23, Petho discloses (see Figure 1 and Figure 2) a closure feed (8) configured to feed the container closures (14) onto the transport disk (13); and an outlet (9) configured to remove the container closures from the transport disk (see Column 4, line 15-19).
Regarding claim 24, Petho discloses (see Figure 1 and Figure 2) the closure feed (8) comprises a clocked closure feed (see Figure 1); or the outlet (9) comprises a clocked outlet (see Figure 2).
Regarding claim 30, Petho discloses (see Figure 1 and Figure 2) a surge opening configured to receive a flushing medium; a gas inlet (12) configured to receive a treatment gas; or a gas outlet configured to remove a treatment gas (see Column 10, line 03-10)
Regarding claim 31, Petho discloses (see Figure 1 and Figure 2) wherein the closure guide (15) or the ceiling guide (19) comprises a continuous strip material (see Column 4, line 20-26).
Regarding claim 32, Petho discloses (see Figure 1 and Figure 2) a device (1; 2) for treating container closures (14) in a beverage bottling plant, which comprises: a transport disk (13) configured to be rotatable about a vertical rotational axis (25) and to transport the container closures (14); and a plurality of helical closure guides (15) arranged above the transport disk (13), the plurality of closure guides (15) configured to laterally guide the container closures (14), wherein each closure guide (15) comprises a separate height-adjustable ceiling guide (19; see Column 5, line 11-14), and each ceiling guide (19) is configured to guide the container closures (14) on a side of the container closures (14) that lies opposite the transport disk (see Column 5, line 11-19).

Allowable Subject Matter
Claims 25-29 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim. Claims 25-29 and 33-35 as originally filed includes a device for treating container closures that comprise a plurality of outlets configured to remove a specific type of container closure from the transport disk with a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731